Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2008 Date of Reporting Period: 06/30/2007 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) June 30, 2007 VALUE COMMON STOCKS - 85.69% Consumer Discretionary - Auto & Components - 2.64% 10,000 Johnson Controls, Inc. $ 1,157,700 Consumer Discretionary - Consumer Durables & Apparel - 5.72% 8,000 Fortune Brands, Inc. 658,960 10,000 V.F. Corporation 915,800 34,600 Weyco Group, Inc. 931,778 2,506,538 Consumer Discretionary - Consumer Services - 5.66% 20,000 IHOP Corp. 1,088,600 90,000 ServiceMaster Company (The) 1,391,400 2,480,000 Consumer Staples - Food & Staple Retail - 2.18% 20,000 Village Super Market, Inc. 956,200 Consumer Staples - Food, Beverage & Tobacco - 9.52% 10,000 Altria Group, Inc. 701,400 15,000 Diageo plc 1,249,650 55,300 Rocky Mountain Chocolate Factory, Inc. 878,164 25,000 UST Inc. 1,342,750 4,171,964 Energy - 15.00% 15,000 Chevron Corporation 1,263,600 51,000 Crosstex Energy, Inc. 1,465,230 50,000 Dorchester Minerals, L.P. 1,100,000 10,000 Hiland Partners, LP 545,100 30,000 Kayne Anderson Energy Total Return Fund, Inc. 868,500 40,000 Kayne Anderson MLP Investment Company 1,328,400 6,570,830 Financials - Banks - 7.52% 20,000 Associated Banc-Corp 654,000 55,000 Centerline Holding Company 990,000 15,000 Marshall & Ilsley Corporation 714,450 37,000 Severn Bancorp, Inc. 606,800 10,000 U.S. Bancorp 329,500 3,294,750 Financials - Insurance - 4.97% 20,000 Baldwin & Lyons, Inc. - Class B 519,600 11,676 Lincoln National Corporation 828,412 15,000 Mercury General Corporation 826,650 2,174,662 Financials - Real Estate - 2.78% 35,000 Health Care Property Investors, Inc. 1,012,550 8,700 National Health Realty, Inc. 204,972 1,217,522 Health Care - Pharmaceuticals & Biotechnology - 3.45% 10,000 Johnson & Johnson 616,200 35,000 Pfizer Inc. 894,950 1,511,150 Industrials - Capital Goods - 8.56% 12,000 3M Company 1,041,480 16,000 Illinois Tool Works Inc. 867,040 14,000 Pentair, Inc. 539,980 14,000 W.W. Grainger, Inc. 1,302,700 3,751,200 Industrials - Commerical Services & Supplies - 1.52% Avery Dennison Corporation Materials - 7.93% AptarGroup, Inc. Bemis Company, Inc. RPM International, Inc. STEPAN COMPANY Telecommunication Services - 1.90% AT&T Inc. Utilities - 6.34% Duke Energy Corporation Integrys Energy Group, Inc. TECO Energy, Inc. TOTAL Common Stocks (COST: $ 30,041,594) CONVERTIBLE PREFERRED STOCK 2.11% Financials - Real Estate - 2.11% BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock (COST: $926,250) SHORT-TERM INVESTMENTS - 11.81% Commercial Paper - 10.69% $375,000 SABMiller plc 07/03/07, 5.36% SABMiller plc 07/06/07, 5.34% Walt Disney Company (The) 07/06/07, 5.42% Time Warner Inc. 07/09/07, 5.35% Verizon Communications Inc. 07/09/07, 5.32% Starbucks Corporation 07/10/07, 5.32% Fiserv, Inc. 07/11/07, 5.33% General Mills, Inc. 07/12/07, 5.32% BASF A.G. 07/16/07, 5.29% General Mills, Inc. 07/18/07, 5.33% Walt Disney Company (The) 07/18/07, 5.36% Hitachi Capital America Corp. 07/25/07, 5.35% Fiserv, Inc. 07/26/07, 5.38% John Deere Capital Corporation 08/16/07, 5.28% Variable Rate Security - 1.13% Wisconsin Corporate Central Credit Union 07/02/07, 4.99% TOTAL Short-term Investments (COST: $ 5,172,076) TOTAL SECURITY HOLDINGS - 99.61% OTHER ASSETS, NET OF LIABILITIES - 0.39% TOTAL NET ASSETS $43,809,101 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2007, investment cost for federal tax purposes was $35,973,121 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $8,258,145 Unrealized depreciation (593,984) Net unrealized appreciation $7,664,161 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/29/2007
